Notice of Pre-AIA  or AIA  Status
Claims 1-6, 8-13, and 15-19 remain for examination.  The amendment filed 5/13/22 amended claims 1, 8, & 15.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, and 15-19 have been considered but are moot in view of the newly discovered reference to Negrea.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Negrea (U.S. Patent Publication 2017/0286711) in view of Flaks (U.S. Patent Publication 2011/0247083).
Regarding claims 1, 8, and 15:
Negrea discloses a computer implemented method, system, and computer readable medium for anonymous information rights management to allow tracking of downloaded documents without authentication comprising: receiving, at an IRM server, a request from an anonymous user to access an encrypted document (paragraph 0030; documents in the IRM system being encrypted at paragraphs 0016 & 0039-0040); determining an identity of a first user who downloaded the encrypted document from the IRM server, wherein the first user is different from the anonymous user (paragraph 0046); determining whether the first user currently has permission to access to the encrypted document (paragraphs 0047-0050); and providing a decryption key when the first user is determined to have permission to access the encrypted document (paragraphs 0039-0040), wherein providing the decryption key to the anonymous user is performed without asking the anonymous user about their identity (paragraph 0030: “To enable anonymous access, permissions may be set to allow access content, without the entry of a user name, password, or other individually identifying information”).  Per claim 8, Negrea further discloses wherein the system comprises a processor, input, and memory (e.g. paragraphs 0020-0022).
	Although Negrea explicitly discloses wherein anonymous access to IRM-protected documents can be implemented using the inventive techniques disclosed therein (paragraph 0030), and presents an open-ended list as to the criteria by which anonymous access may be permitted (Ibid: “…but the system may still be able to identify and condition access upon other information, such as where the document has been, from what domain it was accessed, from what location it was accessed, where it was shared, when it was accessed, or the like”), nevertheless Negrea is silent regarding the anonymous user being allowed access to the document specifically based on determining that a first user already has access to said document.  However, Flaks discloses a related invention for accessing content online, wherein a first user with the access rights to a particular piece of content can share said content with other anonymous users, and wherein the anonymous users’ ability to access the content is specifically conditional on whether the first user has access (Flaks, paragraphs 0071, 0080-0081, & 0085; and elements 610, 615, & 640 of Figure 6).  It would have been obvious prior to the effective filing date of the instant application for Negrea to allow anonymous users to access encrypted documents in that IRM system based on the first user who shared it with them having access to it, as doing so was a known option within the grasp of a person of ordinary skill in the art.  If being able to anonymously access protected content because its owner has shared it with you would lead to success, it would be the result not of innovation but of ordinary skill and common sense.

Regarding claims 2, 9, and 16:	The combination further discloses updating a document access history to reflect the access by the anonymous user, including the first user who downloaded the encrypted document (Negrea: paragraph 0030, beginning with “Information about access may be tracked on an aggregated basis…”).  
Regarding claims 3 and 10:	The combination further discloses wherein the document access history is updated to include identifying information about a device of the anonymous user (Negrea: paragraph 0038).  
Regarding claims 4, 11, and 17:	The combination further discloses wherein the first user downloaded the encrypted document from the IRM server and shared the encrypted document with the anonymous user (Offline access: Negrea, e.g. paragraphs 0016 & 0030).  

Regarding claims 5, 12, and 18:	The combination further discloses denying permission to the anonymous user when it is determined that first user no longer has permission to access the encrypted document (revoked permissions at Negrea, e.g. paragraphs 0034-0035).  

Regarding claims 6, 13, and 19:	The combination further discloses updating a document access history to reflect denial of access by the anonymous user (Negrea, ibid; see also paragraph 0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “IRM.net Troubleshooting” (see page 2 regarding prior art IRM servers being configurable to allow anonymous access to content).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        5/17/2022